Title: From John Quincy Adams to Abigail Smith Adams, 30 January 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 41.
St: Petersburg 30. January 1813.

Another month is drawing to a close, since I last wrote you, and I remain without a line from you or form any of my friends in America—The last Letters from you that I have received are dated in April of the last year.
But as opportunities for writing to you, still occur, and at least as frequently as they did during the Winter Season before the War; and as the Americans who are returning home have not yet met with any extraordinary difficulties, or obstacles to their passage, I must continue as often as I can to remind you of our existence, and of my unabating affection for those friends whom I left in my native Country, and whom I so ardently long to meet there again
There are several Americans residing here, who continue to receive frequent letters from their friends at home—Through them, and through the English Newspapers we collect the information of the most important events occurring on our side of the Water, and sometimes as intelligence respecting persons of our friends or acquaintance—It is thus that we have seen the President’s Message to Congress at the Commencement of the Session—Its view of the state of our affairs is upon the whole, cheering, though I cannot but lament the remoteness of the prospect which it presents of our restoration to Peace.
The English Government and Nation have been told, and have probably believed that Mr DeWitt Clinton would be elected President instead of Mr Madison, and that he would instantly make peace with England, upon English terms—Of the real issue of the Election we are here not yet informed; though accounts from the United States have reached us, to late in November; and they lead us to expect Mr Madison’s re-election.
I never entertained very sanguine hopes of success to our first military efforts, by land. I did not indeed anticipate that within six Months from the Commencement of the War they would make us the scorn and laughter of all Europe, and that our National Character would be saved from sinking beneath contempt, only by the exploits of our Navy upon the Ocean—Blessing upon the names of Isaac Hull and Decatur, and their brave Officers and Men! for enabling an American to hold up his head among the Nations!—The capture of two British frigates successively, by American ships but little superior to them in force, has not only been most profoundly felt in England, but has excited the attention of all Europe—It has gone far towards wiping away the disgrace of our two Surrenders in Canada—I believe if the English could have had their choice they would rather have lost Canada the first campaign, then their two frigates as they have lost them—I hope, and pray that the effect of these occurrences upon the national mind, in our own Country will be as powerful, as it has been in England, but with a different operation—After the news of the Guerriere’s capture, I saw an Article in the Times a Wellesley Paper, written evidently under the impression of great alarm; and explicitly declaring that “a new Enemy to Great-Britain had appeared upon the Ocean, which must instantly be crushed, or would become the most formidable Enemy to her naval Supremacy with which she ever had to contend”—We must rely upon it, that this will be the prevailing sentiment of the British Nation—That we must instantly be crushed upon the Ocean—And unless our Spirit, shall rise and expand in proportion to the pressure which they can and will apply to crush us, our first successes will only serve more effectually to seal our ultimate ruin upon the Sea—
The disproportion of force between us and Britain at Sea, is so excessive, that the very idea of a contest with her upon that Element has something in it of desperation—To her it is only ridiculous—Upon a late debate in the House of Peers, something having been said of the American Navy, Lord Bathurst, one of the Ministers, told their Lordships that the American Navy consisted of five frigates—and the House burst into a fit of laughter. These five frigates however, have excited a sentiment quite different from laughter in the five hundred frigates of the British Navy; and if the American People will be as true to themselves, as their little despised Navy has proved itself true to them, it is not in the gigantic power of Britain herself to crush us; neither instantly; nor in any course of time, upon the Ocean.
Hitherto, Fortune, or rather with a grateful Heart would I humbly say Providence, has favoured us in a signal manner—But we must not expect that our frigates will often have the luck of meeting single ships a little inferior in Strength to themselves, or of escaping from ships greatly superior to them—That they have not already all fallen into the Enemy’s hands, is matter of surprize as well as of gratulation—Their situation during the present year will be still more critical than it has been the last, and as they have done honour to their Country by their conduct hitherto, I can only hope that their Country will in its turn feel the obligation of supporting them and their cause by exertions against which all the thunders of Britain will prove to be of no avail.
The first wish of my heart is for Peace—But the Prospects of Peace, both in Europe and America, are more faint and distant than they have been for many years—War has in the course of the year 1812 consumed in the North of Europe alone, at least half a million of human lives, without producing the slightest indication in any of the parties engaged in it of a disposition to sheathe the sword—
The Emperor Napoleon, who in June invaded Russia at the head of three hundred thousand men, and in September, entered Moscow as a conqueror, returned in December to Paris, alone, leaving scarcely a remnant of his army behind him—Russia has already become the invader in her turn—The Prussian Provinces and the Duchy of Warsaw are falling without resistance into her hands—The Emperor Alexander disclaims all views of conquest. But he offers Independence and assistance to Germany, now under the controul of France—If his offer is accepted, France falls upon Germany again; if it is rejected, Russia must make conquests in self-defence—In neither event can a glimmer of hope be discovered of approaching Peace.
The Winter continues to be the most rigorous that I have known in Russia—The health of my family has been affected by it—My wife has been this fortnight confined to her chamber; but is I hope recovering—Charles hitherto bears it better than he did the last.
I beg to present my duty and affection to my father and to all our friends with you, and near you; and my own and their mother’s blessing to our sons George and John—I do not yet abandon the hope of seeing you and them before the close of the year; but I have no certainty what my destination will be the next Summer—Wherever it may be; my heart will always be with you; and ever affectionately your’s.
A.
P.S.—Mr: W. S. Smith and Catherine Johnson are engaged to be married, in the course of a few weeks. They are to return to America next Summer—

